Citation Nr: 0901404	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  03-31 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to an initial compensable rating for a left 
varicocele.

2.  Entitlement to an initial compensable rating for 
residuals of a fracture of the fifth metacarpal of the right 
foot.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1996 to 
January 1999, and from September 2001 to September 2007.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which granted service connection 
and assigned noncompensable evaluations.
			
In January 2005, December 2006, and February 2008 the Board 
remanded the matter for additional development.  That 
development having been completed, the claim has been 
returned to the Board and is now ready for appellate 
disposition.


FINDINGS OF FACT

1.  The evidence does not show intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.

2.  The evidence does not malunion or nonunion of the 
veteran's tarsal or metatarsal bones.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the 
veteran's left varicocele have not been met. 38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Codes 7599-7120 
(2007). 

2.  The criteria for an initial compensable rating for 
residuals of a fracture of the right fifth metatarsal have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.71a Diagnostic Code 5283 (2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that in June 2003 the 
veteran expressed disagreement with the May 2003 rating 
decision that granted him service connection for his left 
varicocele and residuals of his foot fracture.  As such, the 
veteran has appealed the initial evaluation assigned and the 
severity of his disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present. See Fenderson v. West, 12 Vet. App. 
119 (1999).

A.	Left Varicocele 
The veteran essentially contends he is entitled to an initial 
increased rating for his left varicocele because the 
noncompensable rating currently assigned does not accurately 
reflect the severity of his disability.

The veteran is presently assigned a noncompensable evaluation 
for his left varicocele pursuant to Diagnostic Code 7120.  
Under that code, the next higher rating of 10 percent is 
warranted where the evidence demonstrates intermittent edema 
of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery. 


Here, the Board finds that the presently assigned 
noncompensable rating is appropriate for the veteran's left 
varicocele. At a May 2007 VA examination, the veteran's 
genitourinary examination was essentially normal.    While 
the varicocele in the left scrotum was identified and 
observed as tender to palpation, no other symptoms of the 
varicocele were noted.  No edema of the extremities were 
found.  The veteran did not report any aching or fatigue in 
the leg after prolonged standing or walking.  Compression 
hosiery was not mentioned.  In a December 2003 VA treatment 
note, the varicocele was noted to be "asymptomatic."  There 
was no edema found in the extremities.  In an August 2003 VA 
treatment note the varicocele was again described as 
"asymptomatic" and it was noted there was no edema.  These 
findings were also made in an April 2003 VA treatment note.  
In a February 1999 private medical record, the veteran 
reported no pain with his left varicocele and no other 
symptoms were noted.  As such, the Board cannot find that a 
rating of 10 percent under DC 7120 is warranted for the 
veteran's condition.

The Board has considered the application of other diagnostic 
codes to determine whether the veteran may be entitled to a 
higher rating under a different code, but finds that none 
apply.  For example, DC 7518 applies to a stricture of the 
urethra, DC 7519 applies to a fistula of the urethra, DC 7520 
pertains to the removal of half or more of the penis, DC 7521 
applies to removal of the glans, DC 7522 pertains to the 
deformity of the penis with loss of erectile power, DC 7523 
applies to the complete atrophy of the testis, and DC 7524 
applies to removal of one or both testes.  None of these 
conditions have been raised by the medical evidence discussed 
above.  The May 2007 examiner, for example, found the veteran 
had a normal penis and testes, aside from the left 
varicocele.  An accompanying ultrasound revealed homogeneous 
echogenicity in both testicles, and normal arterial and 
venous flow.  The left varicocele was found to be moderate in 
size.  In addition, an October 2000 ultrasound of the scrotum 
revealed that both testes were normal in size, position, and 
echotexture without focal defects.  Minimal fluid was found 
at both scrotal sacs, and several vascular anechoic 
structures at the superolateral aspect of the left scrotal 
sac were found that increased in size with valsalva 
maneuvers.  These findings do not support a higher rating 
under any other diagnostic code.

In sum, the weight of the credible evidence demonstrates that 
the veteran's left varicocele does not warrant a compensable 
rating. While the requirements of Fenderson have been 
considered, the evidence of record shows that the veteran's 
disability has not warranted a compensable rating at any 
point in the appeal period.  For all of these reasons, the 
veteran's claim must be denied.

B.	Residuals of Fracture of the Fifth Metacarpal of the 
Right Foot
The veteran essentially contends he is entitled to an initial 
increased rating for residuals of his right fifth metatarsal 
fracture because the noncompensable rating currently assigned 
does not accurately reflect the severity of his disability.

The diagnostic code that has been applied to this disability 
is DC 5283, which assigns ratings based on the level of 
severity of the malunion or nonunion of the tarsal or 
metatarsal bones.  A 10 percent rating is warranted where the 
impairment is "moderate."

The evidence does not show malunion or nonunion of the tarsal 
or metatarsal bones, or any "moderate" residuals of the 
fracture.  At the May 2007 VA examination, while tenderness 
was found over the right fifth metatarsal, there was no bony 
deformity, erythema, or edema found in the area.  The veteran 
had a full range of motion of his toes as well as his ankle.  
His gait was normal.  The foot did not demonstrate any joint 
deformity, deviation, inflammation, or discoloration.  There 
was no callus formation present and the Achilles alignment 
was normal.  Significantly, the accompanying x-rays revealed 
"no abnormalities of the bones or joints of the right 
foot," and "no clear-cut healed fracture of the fifth 
metatarsal was identified."  These finding cannot provide 
the basis for an increased rating because there is no 
indication that there impairment that can be described as 
moderate.  

VA treatment notes also do not provide the basis for an 
increased rating.  In December 2003, August 2003, and April 
2003 treatment records no abnormalities of the veteran's 
extremities were found.  An August 2000 x-ray of the right 
foot revealed a "normal examination of the foot."  The 
interpreting physician found, "[t]he bony structures are 
intact. Specifically no fractures are identified."

Based on this data, the criteria for a 10 percent evaluation 
are not met.  There is no evidence to the contrary in the 
file.  The Board has considered the application of other 
diagnostic codes pertaining to the feet in determining 
whether the veteran may be entitled to an increased rating, 
but finds the only other code raised by the evidence is DC 
5284 for "other" foot injuries, which also requires a 
finding of a "moderate" foot injury for a 10 percent 
evaluation.  

While the requirements of Fenderson have been considered, the 
evidence of record shows that the residuals of the veteran's 
right fifth metatarsal fracture has been consistent during 
the appeal period.  In addition, the Board has considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the appellant contends his disability is manifested 
by pain.  However there is no objective evidence of the 
functional impairment attributable to this disability due to 
pain.  The May 2007 examiner additionally found there was 
"no change in the function noted with repetition of 
movement."  For all of these reasons, the Board finds that 
the current rating assigned appropriately evaluates the 
veteran's disability, and his claim must be denied. 

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
December 2001, January 2004, and February 2006 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, letters 
of March 2006, January 2007, and January 2008 provided the 
appellant with information concerning the evaluation and 
effective date that could be assigned should his claims be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

Not all of the veteran's duty-to-assist letter were provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He was 
afforded the opportunity for a personal hearing.  He was 
afforded a VA examination.  The Board does not have notice of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  


ORDER

An initial compensable disability rating for the veteran's 
left varicocele is denied. 

An initial compensable rating for residuals of the veteran's 
fracture to the fifth metacarpal of the right foot is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


